Citation Nr: 1000557	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  03-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to November 30, 2000 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

In a September 2005 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In November 2008, the CAVC remanded 
the case to the Board for readjudication in compliance with a 
November 2008 Joint Motion for Remand.  The case is once 
again before the Board for review.  


FINDINGS OF FACT

1.  The Veteran filed an original claim for hearing loss in 
January 1973; service connection for tinnitus was not claimed 
at that time.

2.  In a June 26, 1992 statement, in support of his May 1992 
claim for an increased evaluation for hearing loss, the 
Veteran noted that he had ringing in the ears.  

3.  The provisions of 38 C.F.R. § 3.157(b) do not apply in 
this case; prior to November 30, 2000 service connection for 
tinnitus had not been previously disallowed, service 
connection for tinnitus had not been previously established, 
and a claim specifying service connection for tinnitus was 
not received within one year of treatment of tinnitus 
identified in medical records.  

4.   In accordance with Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006), because the Veteran submitted a timely 
appeal for an earlier effective date for service connection 
for tinnitus, the Board has jurisdiction to consider whether 
there was a pending unadjudicated claim for tinnitus prior to 
November 30, 2000.  

5.  The Veteran's June 26, 1992 statement constitutes an 
informal claim for tinnitus; however, the Veteran did not 
reasonably raise a claim for service connection for tinnitus 
in January 1973 and a claim for service connection for 
tinnitus was not deemed denied in May 1973 or December 1992 
rating decisions.  

6.  The Veteran evidenced an implicit intent to seek service 
connection for tinnitus in June 1992; thus, the Veteran may 
be considered to have had a pending unadjudicated claim for 
tinnitus prior to November 30, 2000.  The Veteran did not 
articulate either an implicit or explicit intent to seek 
service connection for tinnitus in January 1973.  

7.  The RO granted service connection for tinnitus, effective 
November 30, 2000, one year earlier than the date of the 
Veteran's November 2001 claim pursuant to the provisions of 
38 C.F.R. § 3.114.

8.  Evidence of record established entitlement to service 
connection to tinnitus on June 26, 1991, one year earlier 
than the date of receipt of an informal claim for service 
connection for tinnitus.   


CONCLUSION OF LAW

The criteria for assignment of an effective date of June 26, 
1991 for the award of service connection for tinnitus have 
been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Veteran's current appeal is for an earlier effective 
date.  Earlier effective date claims are generally considered 
to be "downstream" issues from the original grants of service 
connection if appealed from that initial grant of service 
connection.  VA's General Counsel has promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claims involving such downstream 
issues is not required when the veteran was provided adequate 
VCAA notice following receipt of the original claim.  
VAOPGCPREC 8-2003.

The failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887.  However, the United States Supreme Court recently 
held this framework to be inconsistent with the statutory 
requirement that the U.S. Court of Appeals for Veterans 
Claims (Court or CAVC) take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the decision 
of the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In the present case, the Veteran was provided VCAA notice 
addressing his claim for hearing loss in January 2002 and 
September 2002 letters.  Although these VCAA notices did not 
specifically address a claim for service connection for 
tinnitus, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Given the fact that the 
Veteran was provided with the criteria required for 
establishing service connection generally, the Board finds 
that a reasonable person would have known about the 
requirements necessary to establish service connection for 
tinnitus.  The RO granted service connection for tinnitus in 
an October 2002 rating decision.  Therefore, the Board finds 
that any error in failure to provide notice is not 
prejudicial.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, because the RO granted service 
connection for tinnitus in an October 2002 rating decision, 
VCAA notice and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Based 
on the foregoing, the Board finds that any VCAA notice error 
in this case has been rendered harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed Cir. 2006).  The Veteran and his 
representative do not claim any VCAA notice deficiency has 
resulted in prejudice in this case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  

The Veteran's service treatment records, VA and private 
treatment reports, VA examinations, a Board hearing 
transcript, and statements in support of the claim have been 
associated with the claims file.  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
Veteran and his attorney have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Except as otherwise provided, the effective date of an 
evaluation and award for pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

A "claim" is defined as a formal or informal communication, 
in writing, requesting a determination of entitlement, or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§§ 3.1(p), 3.151 (2009).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from the claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. § 3.155 (2009).  Such informal claim must 
identify the benefit sought.  Id.  The date of receipt of a 
claim is the date on which a claim, information, or evidence 
is received by VA. 38 C.F.R. § 3.1(r) (2009).

The Veteran argues that the effective date for service 
connection for tinnitus should go back to when he initially 
filed his claim for hearing loss in February 1973.  The 
Veteran submitted a formal claim for compensation in February 
1973.  Under "Section 6" of the "Veteran's Application for 
Compensation or Pension at Separation from Service," the 
Veteran was asked to identify the nature of sickness, 
diseases, or injuries for which the claim was made and date 
each began.  The Veteran wrote, "hearing loss first time 
check for loss Sept. 70."  

The Veteran contends in various lay statements that he is 
entitled to an earlier effective date because he has 
documented tinnitus in service.  Service treatment records 
include several audiological evaluations showing diagnosed 
hearing loss.  Service treatment records, in this case also 
reflect complaints of ringing in the ears during a September 
1970 audiological evaluation, and reflect a later diagnosis 
of tinnitus.  A December 1972 separation examination, 
however, made no mention of tinnitus at the time of the 
Veteran's discharge.  

Although medical evidence reflects a diagnosis of tinnitus in 
service, the effective date of service connection is 
determined by the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  

With respect to the phrase "the date entitlement arose", the 
regulation has not defined that term.  However, in McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000),
the CAVC found that that the date evidence is submitted or 
received is irrelevant when considering the effective date of 
an award.  With respect to the phrase "the date entitlement 
arose", the regulation has not defined that term.  The CAVC 
has stressed what that phrase does not mean, however.  In 
McGrath v. Gober, the CAVC offered the following:

As noted above, the effective date of an 
award "shall be fixed in accordance with 
the facts found, but shall not be earlier 
than the date of receipt of application 
therefor."  Thus, when an original claim 
for benefits is pending, as the Board 
found here, the date on which the 
evidence is submitted is irrelevant even 
if it was submitted over twenty years 
after the time period in question." 

McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

In McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" 
and used that date, rather than an earlier date of receipt of 
the pending claim (the claim had pended for over 20 years), 
as the effective date.  The Board infers from this that the 
date entitlement arose is not meant to be the date of an 
examination, but rather, the date that VA received the 
pending claim for PTSD, especially where VA had simply failed 
to address the claim for several years.

The CAVC's analysis explains the applicable statute, 38 
U.S.C.A. § 5110.  According to § 5110 (a), unless 
specifically provided elsewhere in this chapter, the 
effective date based on a claim reopened will be fixed in 
accordance with facts found, but will not be earlier than the 
date of receipt of application therefor.  The only other 
provision that might apply and that appears elsewhere in that 
chapter is § 5110 (g), where the phrase "...pursuant to any 
Act or administrative issue,..." is used.  This phrase 
delimits the effective date based on a new or changed 
regulation to a date no earlier than the date of the new or 
revised regulation.

The phrase "date entitlement arose", as used in VA 
regulations, does not appear in the statute.  Conversely, the 
phrase "...pursuant to any Act or administrative issue," 
appears in the statute, but does not appear in the 
regulation.  The Board infers from these facts that the 
phrase "date entitlement arose" as used in 38 C.F.R. § 3.400 
must refer to § 5110 (g) "...pursuant to any Act or 
administrative issue,".  Thus, the Board need not consider 
the date that a physician offered a favorable diagnosis or 
medical nexus opinion to be the date that entitlement arose.  
This conclusion is borne out in Lalonde v. West, 12 Vet. App. 
377 (1999), where the CAVC stressed that the effective date 
for an award of service connection is not based on the 
earliest medical evidence demonstrating a causal connection, 
but on the date of the claim for service connection.  In this 
case, the "date entitlement arose" refers to the date of 
enactment of current 38 U.S.C.A. § 1110, which authorizes 
compensation for any service-connected disability.  

In his February 1973 claim for compensation, the Veteran 
clearly indicated that he was claiming service connection for 
"hearing loss."  There was no clear indication that the 
Veteran was also making a claim for tinnitus, nor was there 
any mention of symptomatology associated with tinnitus, such 
as ringing in the ear.  Although the Veteran made reference 
to a September 1970 audiological evaluation; he indicated 
that this was in reference to claimed hearing loss.  Tinnitus 
was not mentioned in the February 1973 application for 
compensation or pension.  There was no mention of tinnitus in 
an April 1973 VA audiological evaluation completed in 
conjunction with the Veteran's February 1973 claim.  In a May 
1973 rating decision, the RO granted service connection for 
defective bilateral hearing, and assigned a 10 percent 
evaluation under Diagnostic Code 6295 for hearing impairment 
based on speech reception.  See 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6295 (1974).  The Board notes that at the 
time of the Veteran's application for service connection for 
hearing loss, a separate diagnostic code existed for tinnitus 
under Diseases of the Ear (Diagnostic Code 6260), and this 
was addressed as a separate disability from hearing 
impairment at that time.  See 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6260 (1974).  

The Veteran submitted a July 1977 request for physical 
examination for "SC increase" for "Def. Hearing" under 
Diagnostic Code 6295.  A September 1977 deferred rating 
decision shows that the RO construed the July 1977 request 
for a physical examination as a claim for an increased 
evaluation for service-connected defective hearing.  The 
Board finds that the July 1977 request for a physical 
examination was not a claim for service connection for 
tinnitus, as tinnitus was not mentioned in the 
correspondence.  

The Veteran submitted a May 1992 request for "increased 
compensation for service connected hearing loss currently 
10%."  He stated that his hearing had substantially 
deteriorated and he wore hearing aids in each ear.  

In a June 1992 statement in support of his claim for an 
increased evaluation, the Veteran submitted a three page 
statement in which he described how his hearing loss affected 
his life.  The Veteran stated that "[t]his letter is in 
response to your request that I furnish you with a statement 
regarding the way my disability has effected my life since 
the last evaluation."  The Veteran went on to describe his 
history of hearing loss.  In June 1992 statement, the Veteran 
also mentioned "ringing in his ears."  This was the 
earliest post-service indication of tinnitus of record.  The 
Veteran stated: 

"My coping skills are getting better and better 
and I'm adapting.  There are people I can no 
longer talk to on the telephone though, because I 
can't understand them.  I no longer ask 
audiologists at VA what their opinions are about 
my hearing.  Unbelievably, they test me in a 
controlled environment.  The other day, because I 
wasn't responding well to the tests, she asked me 
if I had ringing in my ears and because I do, she 
altered the beep I was to respond to upon hearing 
from a steady tone to a pulsating tone so it would 
be easier to detect.  And then they test my 
comprehension by repeating for the past twenty 
years, cowboy, baseball, airplane, etc . . ."

In his June 1992 statement the Veteran indicated that he was 
submitting the statement in regard to how his hearing loss 
disability had affected his life.  The Board finds, upon a 
liberal reading of the June 1992 statement, that the Veteran 
arguably evidenced a belief in entitlement to service 
connection for tinnitus.  

The Board notes that subsequently, the Veteran submitted a 
claim for an increased evaluation for service-connected 
hearing loss on November 30, 2001.  The RO granted service 
connection for tinnitus in October 2002 in part based on 
findings contained in a September 2002 VA audiological 
evaluation for service-connected hearing loss.  The September 
2002 VA audiological evaluation provided the earliest post-
service medical evidence confirming a current diagnosis of 
tinnitus; and the earliest post-service evidence of a nexus 
between the Veteran's current tinnitus and tinnitus in 
service.  However, the RO determined that an effective date 
one year earlier than the Veteran's date of claim was in 
order.  

In this regard, as noted, generally, the effective date of an 
award of service connection is the date the claim was 
received or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2009).  However, if 
compensation is awarded pursuant to a liberalizing law or VA 
issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
For claims reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  See 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. §§ 3.114, 3.400(p) (2006); McCay v. Brown, 9 
Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  
Further, to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits 
existed at the time of the effective date of the law and 
continuously thereafter to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a).

Prior to 1976, Diagnostic Code 6260 provided a noncompensable 
(zero percent) disability rating.  See 38 C.F.R. § 4.84(b), 
Diagnostic Code 6260 (1975).  The pre-1976 version of 
Diagnostic Code 6260 also contained a reference to Diagnostic 
Codes 8045 and 8046, which allowed for assignment of a 10 
percent rating for subjective symptoms, such as tinnitus, 
which resulted from head trauma or cerebral arteriosclerosis.

Effective March 10, 1976, Diagnostic Code 6260 was revised to 
allow for a 10 percent rating for tinnitus that was a symptom 
of head injury, concussion or acoustic trauma.  See 38 C.F.R. 
§ 4.84(b), Diagnostic Code 6260 (1976); see also 41 Fed. Reg. 
11,298 (1976) [Emphasis added].  Diagnostic Code 6260 was 
revised again in June 10, 1999 and June 13, 2003.  Both 
revisions allow for a single 10 percent rating for recurrent 
tinnitus.  See 64 Fed. Reg. 25,202 (1999) [codified at 38 
C.F.R. § 4.85-4.87 (2002)] and 68 Fed. Reg. 25,822 (2003); 
see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
The 1976 change in the regulation amounts to liberalizing 
legislation, as noted by the RO in awarding service 
connection and a grant of a compensable evaluation one year 
earlier than the November 2001 date of claim, and therefore 
requires the Board apply 38 C.F.R. § 3.114 to determine the 
appropriate effective date in this case.  

Based on the foregoing and resolving any reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran's June 
26, 1992 statement constitutes an informal claim for 
tinnitus.  The Board finds further, that prior to the 
Veteran's June 1992 statement, there are no documents of 
record that could be construed as a formal or informal claim 
for service connection for tinnitus.  In various lay 
statements, and during a June 2006 travel Board hearing, the 
Veteran stated that because his hearing loss and tinnitus 
were treated synonymously; he believed it was the same thing.  
During his Board hearing, he reported that he did not even 
learn the term tinnitus until a few years prior.  He reported 
that the ringing in his ears had always been there, so when 
he claimed hearing loss in 1973, for him, the hearing loss 
was, in his view, tinnitus.   

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

The Veteran is competent to report that he believed that 
ringing in his ears was a part of hearing loss and that he 
did not know that tinnitus was treated as a separate 
disability.  The Board has no reason to question the 
Veteran's credibility.  However, the Board cannot infer that 
a claim for tinnitus existed based on the Veteran's 
application for service connection for hearing loss.  A 
formal or informal claim for service connection must identify 
the benefit sought.  38 C.F.R. § 3.155 (2009).  On the 
Veteran's February 1973 claim for compensation, he wrote 
"hearing loss." According to the Veteran's own testimony, 
he was not aware that a claim for tinnitus existed as a 
separate disability from hearing loss.  As he did not know 
that tinnitus was a disability, he did not identify service 
connection for tinnitus as a claimed disability.

The November 2008 Joint Motion for remand directs that the 
Board should consider the application of 38 C.F.R. § 
3.157(b); taking into account that tinnitus as a result of 
acoustic trauma was not a disability subject to compensable 
service connection until 1976, but was subject to a non-
compensable rating at that time.  The Veteran and his 
representative contend in an August 2009 statement, that 
reference to the September 1970 audiological evaluation, 
which noted ringing in the ears, required consideration of 
the Veteran's diagnosis of tinnitus.  

38 C.F.R. § 3.157(b) provides that once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed by reason that the service-
connected disability is not compensable in degree, receipt of 
VA medical records will be considered an informal claim.  38 
C.F.R. § 3.157(b) (2009).  The date of the records will be 
accepted as the date of receipt of the claim.  Id.  This 
applies only when such reports refer to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  Id.  

Although the receipt of a VA medical report may be considered 
as an informal claim, this applies only after a formal claim 
for compensation for the claimed disability has been 
disallowed.  See 38 C.F.R. § 3.157(b) (2009).  Entitlement to 
service connection for tinnitus had not been adjudicated by 
the RO at any time prior to October 2002.  38 C.F.R. § 
3.157(b) specifically states that although receipt of VA 
medical records will be considered an informal claim; this 
applies only when such reports refer to treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such treatment 
[emphasis added].  See 38 C.F.R. § 3.157(b) (2009).  
Entitlement to tinnitus was not previously established when 
the Veteran submitted his February 1973 claim for service 
connection for hearing loss, and the Veteran did not specify 
that he was seeking service-connected benefits for tinnitus 
within one year from the date of the referenced September 
1970 treatment.  Therefore, the provisions of 38 C.F.R. § 
3.157(b) do not apply in this case, and reference to the 
September 1970 audiological evaluation does not constitute an 
informal claim for service connection for tinnitus.  The 
Board emphasizes that an informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155 (2008).  Tinnitus was 
a separate disability, subject to a non-compensable rating at 
that the time of the Veteran's February 1973 application for 
service connection for hearing loss.  See 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6260 (1974).  The Board finds, however, 
that the February 1973 claim for compensation was not a claim 
for tinnitus, as tinnitus was not in any way identified as a 
claimed disability.  

The November 2008 Joint Motion for remand directs that the 
Board should consider the decisions of Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006) and Ingram v. Nicholson, 21 
Vet. App. 232, 243 (2007) to determine whether there was a 
pending unadjudicated claim for tinnitus prior to November 
30, 2000.  As the Board will discuss below, under either 
Deshotel or Ingram, the earliest submission from the Veteran 
which could be construed as a pending, unadjudicated claim 
for tinnitus was in June 1992.

First, the Board notes that the Federal Circuit and the CAVC 
emphasized in Deshotel and Ingram, respectively, that VA is 
required to construe all of a pro se Veteran's pleadings 
sympathetically.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007); See also Andrews v. Nicholson, 421 F.3d (Fed. Cir. 
2005); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The Board has considered the Veteran's pleadings 
sympathetically in making a determination on whether his 
January 1973 claim or June 1992 statement may be considered 
as a formal or informal claim for service connection for 
tinnitus.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
Veteran filed a claim for residuals from an automobile 
accident.  The RO granted service connection for a shoulder 
disability, but denied a claim for residuals of a head 
injury.  The Veteran did not file a claim at that time for a 
psychiatric disability.  The RO's decision did not 
specifically address any secondary claim for psychiatric 
disability, although it did note in its narrative that the 
"VA exam shows no psychiatric symptomatology noted at 
present time."  The Veteran later sought to reopen his claim 
for residuals of a head injury.  After the claim for head 
injury residuals was granted, he filed a claim for a 
psychiatric disorder.  Eventually, a claim for a psychiatric 
disability was granted.  The Veteran maintained that the RO 
should have assigned an effective date as of his initial 
claim for service connection for residuals from the 
automobile accident.  The CAVC dismissed the Veteran's appeal 
for lack of jurisdiction, as there had been no Board decision 
on the issue of entitlement to an earlier effective date, and 
the specific argument made on the basis of clear and 
unmistakable error (CUE) had not been previously raised.  
This decision was affirmed by the Federal Circuit. 

In rejecting the Veteran's contentions, the Federal Circuit 
declined to accept the claimant's assertion in Deshotel, that 
a psychiatric claim remained pending and unadjudicated.  The 
Federal Circuit stated, "[w]here the veteran files more than 
one claim with the RO at the same time, and the RO's decision 
acts (favorably or unfavorably) on one of the claims, but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to 
run."  Relying on the language in Andrews v. Nicholson, 421 
F.3d at 1281, the Federal Circuit held that if the veteran 
believed that the RO improperly failed to address his claim 
for psychiatric disability benefits when it granted service 
connection for his head injuries, his remedy was either to 
file a timely direct appeal or to file a clear and 
unmistakable error (CUE) claim seeking to reopen the RO 
decision.

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the CAVC 
also addressed the issue of jurisdiction.  The CAVC stated 
that Deshotel and Andrews stand for the proposition that, 
where an RO decision discusses a claim in terms sufficient to 
put the claimant on notice that it was being considered and 
rejected, then it constitutes a denial of that claim even if 
the formal adjudicative language does not "specifically" 
deny that claim.  Id. at 239.  Because there was no such 
denial in the Ingram case, the CAVC found that they had 
jurisdiction over the appeal because it was not a collateral 
attack on prior RO decision.  The CAVC found, assuming that a 
claim had been reasonably raised, that a reasonably raised 
claim remains pending until there is either a recognition of 
the substance of the claim in an RO decision from which a 
claimant could deduce that the claim was adjudicated or an 
explicit adjudication of a subsequent "claim" for the same 
disability.  The CAVC also found that a sympathetic reading 
of the Veteran's pleadings could not be based on a standard 
that requires legal sophistication beyond that which can be 
expected of a lay claimant and must consider whether the 
appellant's submissions have articulated a claim.  The case 
was remanded so that the Board could consider whether 
submissions in support of that Veteran's application raised a 
claim for benefits based on a sympathetic reading of those 
documents that did not require conformance with legal 
pleading requirements or intent to seek those benefits 
explicitly.

In Deshotel, the Veteran did not perfect an appeal based on 
an earlier effective date, therefore, the CAVC did not have 
jurisdiction over that matter.  See Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006).  In contrast, because the 
Veteran in this case submitted a timely appeal for an earlier 
effective date for service connection for tinnitus, the Board 
has jurisdiction to consider whether there was a pending 
unadjudicated claim for tinnitus prior to November 30, 2000.  
The Board finds that arguably the Veteran's June 26, 1992 
statement may constitute an informal claim for tinnitus.  The 
Veteran did not reasonably raise a claim for service 
connection for tinnitus in January 1973.  A claim for service 
connection for tinnitus was not deemed denied in May 1973 or 
December 1992 rating decisions.  Unlike the Deshotel case, 
there was no mention of tinnitus made in either the May 1973 
or December 1992 rating decisions in which the Veteran may 
deduce that the claim was adjudicated by the RO.  Id; See 
also Ingram v. Nicholson, 20 Vet. App. 156 (2006) .  

The Board finds potential conflict between the Ingram v. 
Nicholson, 20 Vet. App. 156 (2006), case and the Federal 
Court holdings in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006).  In that regard, the Board finds that Deshotel 
and Andrews are controlling.  The Board has nonetheless 
considered the application of Ingram to the present case.  

The CAVC stated in Ingram that a reasonably raised claim 
remains pending until there is either a recognition of the 
substance of the claim in an RO decision from which a 
claimant could deduce that the claim was adjudicated or an 
explicit adjudication of a subsequent "claim" for the same 
disability.  The CAVC remanded the case for a factual 
determination based on a sympathetic reading of documents 
submitted by the Veteran.  Upon a sympathetic reading of the 
Veteran's June 26, 1992 claim for hearing loss in accordance 
with Ingram v. Nicholson, 20 Vet. App. 156 (2006); the Board 
finds that the Veteran may have evidenced an implicit intent 
to seek service connection for tinnitus.  Therefore, the 
Veteran may be considered to have had a pending unadjudicated 
claim for tinnitus prior to November 30, 2000.  

The Board finds that the Veteran did not articulate either an 
implicit or explicit intent to seek service connection for 
tinnitus in January 1973, as the Veteran made no mention of 
tinnitus or any related symptomatology.  Prior to June 26, 
1992, the Veteran did not request a determination on 
entitlement to service connection for tinnitus, he did not 
evidence a belief in entitlement to service connection for 
tinnitus, and he did not communicate an intent to apply for 
service connection for tinnitus.  See 38 C.F.R. §§ 3.1(p), 
3.151 § 3.155 (2009).  

The Board finds that evidence of record met all eligibility 
criteria for the benefits at the time of the effective date 
of the law and continuously thereafter to the date of his 
claim for tinnitus on June 26, 1992.  The preponderance of 
the evidence is against finding that the Veteran submitted an 
informal or formal claim for service connection for tinnitus 
prior to June 26, 1992.  In this case, the Board has 
liberally construed the Veteran's June 26, 1992 statement as 
an informal claim for service-connection for tinnitus.  The 
date of entitlement precedes the date of the claim here.  The 
Veteran had tinnitus before he submitted a claim of service 
connection to VA.  Thus, the date of claim as the later date 
is the controlling date for the effective date assigned under 
the factual circumstances of this case.  See 38 U.S.C.A. § 
5110(a) (effective date of original claim shall not be 
earlier than the date of receipt of application therefore).  
The CAVC has acknowledged that the effective date based on an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a casual connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 
10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 
391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  
Therefore, with application of the provisions of 38 C.F.R. 
§ 3.114, the Board finds that an earlier effective date of 
June 26, 1991, one year earlier than the date of claim, is 
warranted.


ORDER

Entitlement to an effective date of June 26, 1991, but no 
earlier for the award of service connection for tinnitus is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


